Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 1 of 44




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-02209-NRN

   TEDDY PITTMAN,

          Plaintiff,

   v.

   CITY OF AURORA,
   OFFICER DELBERT TISDALE, JR.,
   OFFICER DAVID ZIMMERMAN,
   OFFICER JEREMY MCELROY, and
   OFFICER ANTHONY SPANO,

         Defendants.
   ______________________________________________________________________________

                 FIRST AMENDED COMPLAINT AND JURY DEMAND
   ______________________________________________________________________________

          Plaintiff Teddy Pittman (“Mr. Pittman”), by and through his undersigned counsel, hereby

   submits the following First Amended Complaint and Jury Demand (“Complaint”):

                                        I. INTRODUCTION

          1.      This case concerns the intentional and cavalier harassment of a nearly 40-year-old

   African American man by City of Aurora police officers, who repeatedly stopped Mr. Pittman for

   fictitious traffic infractions and unlawfully subjected him to unnecessarily long detentions and

   invasive searches of his body and vehicle without a legal basis in January and April 2019 solely

   due to his arrest record and race.

          2.      The unlawful searches and seizures of Mr. Pittman in January and April 2019 are

   part of (and caused by) a widespread pattern, practice, and custom among Aurora police officers

   of unlawfully extending traffic stops beyond their permissible scope and duration to conduct
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 2 of 44




   unlawful and invasive searches of the bodies and vehicles of African Americans based on their

   race and arrest record, and not on consent, reasonable suspicion, probable cause, or any other

   lawful basis.

          3.       This practice is not only expressly prohibited by clearly established United States

   Supreme Court and Tenth Circuit case law, but has been condemned by Aurora’s own City

   Attorney’s Office, criticized in multiple citizen complaints filed with the Aurora Police

   Department’s Internal Affairs Bureau, and highlighted in several civil rights lawsuits filed against

   the City of Aurora in federal court. It has nevertheless continued unabated without any of the

   officers involved being punished, re-trained, or subjected to additional supervision, and with

   Deputy Chief of the Aurora Police Department even condoning such practices under oath in a

   deposition taken just a few months ago.

          4.       Incredibly, an Aurora Police Department official acknowledged in a recent 30(b)(6)

   deposition on behalf of the City that the Department provides its officers no supervisory review,

   policies, or training regarding the legal standard for performing pat-down searches of individuals’

   bodies. Instead, he said the Department simply trusts its officers “to go out there and do the right

   thing every day.”

          5.       Mr. Pittman now seeks to (i) demonstrate the extent of this blatantly

   unconstitutional custom, pattern, and practice, and the Aurora Police Department’s failure to

   appropriately train or supervise its officers to prevent such misconduct from occurring; (ii) obtain

   declaratory and compensatory relief; and (iii) impose punitive damages to deter this type of

   misconduct in the future.




                                                    2
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 3 of 44




                                    II. JURISDICTION & VENUE

          6.      This action is authorized and instituted pursuant to 42 U.S.C. § 1983. Jurisdiction

   of this Court is invoked pursuant to 28 U.S.C. § 1331.

          7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), as the events giving

   rise to the claims asserted in this Complaint occurred within the State of Colorado.

                                              III. PARTIES

          8.      At all times relevant to the subject matter of this litigation, Mr. Pittman was a U.S.

   citizen and domiciled in the State of Colorado. He is a 40-year old African American man.

          9.      At all times relevant to the subject matter of this litigation, Defendant Delbert

   Tisdale, Jr. was employed by the City of Aurora, Colorado as a police officer, acting under the

   color of state law as a police officer. He is herein identified in his individual capacity.

          10.     At all times relevant to the subject matter of this litigation, Defendant David

   Zimmerman was employed by the City of Aurora, Colorado as a police officer, acting under the

   color of state law as a police officer. He is herein identified in his individual capacity.

          11.     At all times relevant to the subject matter of this litigation, Defendant Jeremy

   McElroy was employed by the City of Aurora, Colorado as a police officer, acting under the color

   of state law as a police officer. He is herein identified in his individual capacity.

          12.     At all times relevant to the subject matter of this litigation, Defendant Anthony

   Spano was employed by the City of Aurora, Colorado as a police officer, acting under the color of

   state law as a police officer. He is herein identified in his individual capacity.




                                                      3
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 4 of 44




           13.     Defendant City of Aurora, Colorado is a municipality established under the law of

   Colorado, and is responsible for the policies, procedures, training, custom, and conduct of its

   officers who operate as employees of the Aurora Police Department.

                                    IV. FACTUAL ALLEGATIONS

   A.      The April 3, 2019 Unlawful Search and Seizure of Mt. Pittman

           14.     On April 3, 2019, Mr. Pittman was driving his vehicle from a 7-11 convenience

   store to the King’s Motor Inn when he noticed he was being followed by an Aurora Police

   Department patrol car.

           15.     Officer Delbert Tisdale was driving the patrol car, with Officer David Zimmerman

   sitting in the front passenger seat.

           16.     Approximately four minutes before effectuating the traffic stop, Officers Tisdale

   and Zimmerman searched the NCIC/CCIC database and confirmed and that Mr. Pittman’s car

   registration was valid, and that he had no outstanding warrants.

           17.     Because they ran Mr. Pittman’s car registration, they knew he was African

   American before they pulled him over.

           18.     As Mr. Pittman pulled into the parking lot of the King’s Motor Inn, Officers Tisdale

   and Zimmerman activated their emergency lights to effectuate a traffic stop, and Mr. Pittman

   immediately stopped his vehicle.

           19.     Mr. Pittman was driving in full compliance with all traffic laws and the officers

   observed no unlawful behavior either before or after they started following Mr. Pittman.

           20.     Mr. Pittman was very scared, because he had done nothing wrong and did not know

   why he was being stopped.



                                                    4
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 5 of 44




           21.    Officer Tisdale approached the driver’s side of the vehicle and ordered Mr. Pittman

   to roll down all of his windows.

           22.    He then used his flashlight to look in the back of Mr. Pittman’s vehicle but found

   no passengers, weapons, or evidence of any criminal activity.

           23.    While Officer Tisdale approached the driver’s side of Mr. Pittman’s vehicle,

   Officer Zimmerman approached the passenger’s side, used his flashlight to look in the back of Mr.

   Pittman’s vehicle, and ordered Mr. Pittman to roll down his passenger’s side window.

           24.    Officer Zimmerman also saw no passengers, weapons, or evidence of any criminal

   activity in Mr. Pittman’s vehicle.

           25.    Officer Zimmerman then kept his flashlight trained on Mr. Pittman’s left side while

   Officer Tisdale asked him questions.

           26.    Officer Tisdale claimed he stopped Mr. Pittman because he purportedly failed to

   use his turn signal, but Mr. Pittman knew the reason for the stop was faulty because he had properly

   used his turn signal.

           27.    Thus, the officers’ fictitious reason for the traffic stop was pretextual, and the true

   reason for the stop was that Mr. Pittman is an African American driver in a predominantly white

   city.

           28.    Within seconds, Officers Jeremy McElroy and Anthony Spano arrived on the scene

   in a second patrol car.

           29.    Mr. Pittman was not provided an explanation for why additional officers had

   arrived on the scene, nor was any reason apparent.




                                                    5
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 6 of 44




           30.        Upon information and belief, Officers Tisdale and Zimmerman signaled or called

   for a second patrol car to respond to the scene because of Mr. Pittman’s race.

           31.        Officers Spano and McElroy then exited their patrol car and approached the rear of

   Mr. Pittman’s vehicle, so that it was surrounded by visibly armed police officers.

           32.        Officer Tisdale obtained Mr. Pittman’s insurance and registration and gave it to

   Officer Zimmerman, who returned to their patrol car to run a background check on Mr. Pittman.

           33.        Officer Spano then approached the passenger’s side of Mr. Pittman’s vehicle and

   shined his flashlight on Mr. Pittman through his passenger-side window.

           34.        After several minutes, Officers Zimmerman, Spano, Tisdale, and McElroy

   determined that they were not going to issue Mr. Pittman a citation for his purported failure to use

   his turn signal.

           35.        Therefore, the purpose of the traffic stop was complete, and they should have

   immediately returned Mr. Pittman’s documents and allowed him to leave.

           36.        Instead of returning his documents, however, Officers Zimmerman, Tisdale,

   McElroy, and Spano continued to detain Mr. Pittman, unlawfully extended the scope and duration

   of the stop an additional ten minutes, and transformed the stop into a criminal investigation.

           37.        Officer Zimmerman asked Mr. Pittman if he was a gang member and ordered Mr.

   Pittman step out of his vehicle so he could search Mr. Pittman’s person and vehicle for drugs and

   weapons.

           38.        The traffic stop was transformed into a criminal investigation and Mr. Pittman was

   ordered to subject to an invasive body search without reasonable suspicion that he was armed and




                                                      6
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 7 of 44




   dangerous or probable cause that he had committed a crime, but solely based on Mr. Pittman’s

   race and arrest record.

          39.     Officers Zimmerman, Spano, and McElroy stood just a few feet away from Officer

   Tisdale and Mr. Pittman, so they could clearly see that Mr. Pittman is African American, and they

   could see and hear Officer Zimmerman’s interactions with Mr. Pittman.

          40.     Thus, Officers Zimmerman, Spano, and McElroy knew that Officer Tisdale

   intended to search Mr. Pittman’s body and his vehicle solely because of his race and arrest record,

   and not based on reasonable suspicion, probable cause, or any other lawful grounds.

          41.     After Mr. Pittman declined consent to the unlawful search of his person and vehicle,

   Officer Tisdale removed him from his vehicle, and Officers Zimmerman, McElroy, and Spano

   unlawfully searched Mr. Pittman’s person for several minutes.

          42.     Officers Tisdale, Zimmerman, McElroy, and Spano, did not find anything illegal

   on Mr. Pittman’s person.

          43.     Once the search of Mr. Pittman’s person was complete, Officers Zimmerman,

   Tisdale, McElroy, and Spano forced Mr. Pittman to sit on the bumper of Officer Zimmerman and

   Officer Tisdale’s patrol car surrounded by visibly armed police officers.

          44.     The officers’ lapel cameras clearly show that Mr. Pittman felt threatened, and was

   exhausted, scared, and humiliated throughout the process of the unlawful search and detention.

          45.     Officers Spano and McElroy then performed an in-depth and unlawful search of

   Mr. Pittman’s vehicle—including opening and rummaging around inside the center console,

   examining the papers in the cupholders of his center console, removing a portion of the center

   console to search underneath it, and searching all of Mr. Pittman’s doors.



                                                   7
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 8 of 44




          46.     Officers Spano and McElroy lacked consent, reasonable suspicion, or any other

   lawful basis to search Mr. Pittman’s vehicle.

          47.     Officers Tisdale and Zimmerman could clearly see the unlawful search of Mr.

   Pittman’s vehicle by Officers Spano and McElroy, as they were standing only a few feet away, yet

   neither officer said or did anything to stop the unlawful conduct.

          48.     The officers never offered any justification for their unlawful search and seizure of

   Mr. Pittman or his vehicle.

          49.     The officers did not have reasonable suspicion, probable cause, or any other legal

   bases, to believe that Mr. Pittman had committed any weapons related crimes prior to or during

   the traffic stop, or that he was armed and dangerous.

          50.     Officers McElroy and Spano did not find anything illegal in Mr. Pittman’s vehicle.

          51.     Mr. Pittman was never charged with any crimes or issued any traffic citations as a

   result of the April 3, 2019 incident.

          52.     Additionally, several minutes of lapel camera footage from the April 3, 2019 search

   and seizure was lost or destroyed by the City of Aurora.

          53.     Mr. Pittman filed a complaint with the Aurora Police Department’s Internal Affairs

   Bureau regarding the incident on April 3, 2019.

          54.     The complaint was reviewed by Lieutenant Cerinich in Internal Affairs (the same

   officer who reviewed Mr. Pittman’s complaint regarding the January 19, 2019 unlawful search and

   seizure), and he determined that the officers’ actions on April 3, 2019, were lawful, appropriate,

   and did not violate Aurora Police Department policy.




                                                     8
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 9 of 44




            55.   Specifically, Lieutenant Cerinich wrote that the “pat down search for weapons” on

   April 3, 2019 was reasonable solely because of Mr. Pittman’s arrest record and alleged gang

   affiliation.

            56.   Lieutenant Cerinich therefore determined that no disciplinary action, training, or

   additional supervision was necessary.

            57.   Upon information and belief, no officer has been disciplined, reprimanded, or

   received additional training as a result of the April 3, 2019 incident.

   B.       The City of Aurora Has a Continuing, Persistent, and Widespread Informal Custom
            of Unlawfully Stopping and Searching African Americans

            58.   City of Aurora police officers have engaged in a pervasive pattern and practice of

   unlawfully extending traffic stops beyond their permissible scope and duration to conduct unlawful

   and invasive searches of the bodies and vehicles of African Americans based solely on their race

   and arrest record, and not on consent, reasonable suspicion, probable cause, or any other lawful

   basis.

            59.   The City of Aurora has a lengthy and well-documented history of misconduct

   involving African Americans that is strikingly similar to what occurred with Mr. Pittman on April

   3, 2019—including a prior unlawful search and seizure of Mr. Pittman in January 2019, an

   unlawful search and seizure of Nakiko Diallo in November 2016, an unlawful search and seizure

   of Angela Brown in April 2017, several unlawful searches and seizures of Keith Penny including

   (but not limited to) one in April 2017, an unlawful search and seizure of James Lawrence in

   January 2018, and several unlawful searches and seizures of Jehrone Falls in September and

   November 2019.




                                                     9
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 10 of 44




          60.      In every instance set forth below, officers unlawfully extended the duration of a

   traffic stop and unlawfully searched African Americans’ bodies and vehicles based on their race

   and arrest record, and not on any lawful basis. In every instance, no officer was disciplined,

   retrained, or subjected to additional supervision for their misconduct. In nearly every instance, a

   lawsuit was filed in federal court and the City of Aurora was put on notice of its officers’

   misconduct. And, following Mr. Pittman’s unlawful search and seizure in January 2019, Aurora’s

   own City Attorney’s Office condemned the practice as unlawful. Despite these repeated warning

   signs and pervasive instances of misconduct, the Aurora Police Department has persistently and

   deliberately refused to take any corrective action to prevent such misconduct from occurring.

                   1. Nakiko Diallo – November 9, 2016 Unlawful Search and Seizure

          61.      On November 19, 2016, Aurora police officers effectuated a traffic stop of Nakiko

   Diallo (an African American man) and subjected him to invasive searches of his body and vehicle

   based on his race and arrest record, and without probable cause, reasonable suspicion, or any other

   lawful basis.

          62.      Mr. Diallo was pulled over in a traffic stop, allegedly for driving above the speed

   limit and having non-functioning taillights.

          63.      Because Officer Matthew Milligan obtained Mr. Diallo’s license, registration, and

   other documents from him, he knew that Mr. Diallo was African American.

          64.      Officer Milligan ordered Mr. Diallo to exit his vehicle, searched Mr. Diallo’s body,

   and then instructed him to sit on the curb.




                                                    10
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 11 of 44




             65.   Officer Milligan then returned to his patrol car, ran a background check, learned of

   Mr. Diallo’s arrest record, and then told another officer: “We need to search this vehicle

   essentially.”

             66.   Officer Milligan sought Mr. Diallo’s consent to conduct a search of his vehicle, but

   Mr. Diallo declined. Officer Milligan proceeded with the search anyway.

             67.   The decision to search Mr. Diallo’s vehicle was without reasonable suspicion,

   probable cause, or any other lawful basis, and was instead based solely on his race and arrest

   record.

             68.   In a subsequent inventory search of Mr. Diallo’s vehicle recorded by Officer

   Milligan’s body camera, Officer Milligan can be seen searching a lunch box and finding no drugs

   or other contraband, then turning off his camera.

             69.   When Officer Milligan instructed another officer to search the same lunch box

   again several minutes later, drugs and other contraband were suddenly easily visible.

             70.   Mr. Diallo filed a civil rights lawsuit in federal court against the City of Aurora in

   December 2018 regarding this incident, which is case number 18-cv-2898.

             71.   Upon information and belief, no officer has been disciplined, retrained, or subjected

   to additional supervision as a result of the November 9, 2016 incident with Mr. Diallo.

                   2. Angela Brown & Keith Penny – April 15, 2017 Unlawful Search and Seizure

             72.   On April 15, 2017, Aurora police officer Andrew McDermott effectuated a traffic

   stop on a young African American couple—Angela Brown and Keith Penny—and subjected them

   to invasive searches of their bodies and vehicle based solely on their race and Mr. Penny’s arrest

   record, and without probable cause, reasonable suspicion, or any other lawful basis.



                                                    11
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 12 of 44




          73.     That day, Ms. Brown was driving down East Colfax Avenue with her husband in

   the passenger seat when Officer McDermott and his partner, Officer Hess, pulled them over.

          74.     As Aurora officers had done with Mr. Pittman in January 2019, Officer McDermott

   explained that he had pulled Ms. Brown over because of a defective taillight, and requested she

   produce her driver’s license, registration, and insurance.

          75.     Officer McDermott then returned to his patrol car and ran background checks on

   Ms. Brown and Mr. Penny.

          76.     Shortly thereafter, Officer McDermott exited his patrol vehicle and told Officer

   Hess that “[Mr. Penny’s] got priors for coke, drug abuser, and gang stuff. . . . So let’s pull em’ out

   [of the car], we’ll pat em’ down, [and] just sit em’ [on the curb]. I’ll ask her for consent, if she

   denies it either way we’ll protective sweep the car, make sure there’s no weapons in there and then

   I’ll finish the summons.”

          77.     Officer McDermott was aware that both Ms. Brown and Mr. Penny are African

   American.

          78.     Without consent or any other lawful basis, Officer McDermott ordered Mr. Penny

   to exit the vehicle and informed him that he was going to pat him down.

          79.     Officer McDermott searched Mr. Penny’s body, including an in-depth examination

   of his arms, legs, and waistband, and Mr. Penny was ordered to sit on the curb.

          80.     Officer McDermott then instructed Ms. Brown to exit the vehicle so he could

   conduct a search of her person, walked her to the back of her vehicle, and performed an unusually

   invasive search of her body—placing his hands over sensitive locations like her groin area.




                                                    12
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 13 of 44




          81.        Officer McDermott then instructed Ms. Brown to sit on the curb next to her

   husband.

          82.        Officer McDermott then searched Ms. Brown’s vehicle, including the side doors,

   seats, and middle console.

          83.        While searching the back of Ms. Brown’s vehicle, Officer McDermott can be heard

   saying: “There’s dope in here somewhere.”

          84.        Officer McDermott explained to Mr. Penny and Ms. Brown that he decided to

   search the vehicle because of Mr. Penny’s “prior arrests for drug distribution,” and later said that

   “in years of doing this job, I have found that typically speaking, people who have a past that’s

   similar to yours tend to reoffend more often than not.”

          85.        Officer McDermott then explained that the “benefit” of conducting such searches

   outweighed any interests possessed by Ms. Brown or Mr. Penny.

          86.        Nothing illegal was found on Mr. Penny’s or Ms. Brown’s bodies, nor was anything

   illegal found in Ms. Brown’s vehicle.

          87.        Officer McDermott searched Ms. Brown’s and Mr. Penny’s bodies and Ms.

   Brown’s vehicle solely because of their race and Mr. Penny’s arrest record, and without any lawful

   basis to do so.

          88.        This was not the first time, however, that Mr. Penny was unlawfully searched by

   Aurora officers.

          89.        Upon information and belief, Mr. Penny had been stopped by Aurora officers on at

   least four or five occasions before April 15, 2017 and was pulled out of the vehicle and subjected

   to body searches on most of those occasions.



                                                    13
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 14 of 44




          90.       A complaint was filed with the Aurora Police Department’s Internal Affairs Bureau

   regarding the April 15, 2017 incident.

          91.       During the Internal Affairs investigation, Officer Hess stated that, “[i]f we’re going

   to pull somebody out of a car during the course of a traffic stop, it’s kind of standard that we do a

   quick pat-down [search]”— apparently without needing reasonable suspicion, probable cause, or

   any other lawful basis to do so.

          92.       The Internal Affairs Bureau ultimately determined that the officers’ conduct during

   the April 15, 2017 search was lawful, and that no discipline, training, or additional supervision

   was necessary.

          93.       Mr. Penny and Ms. Brown filed a civil rights lawsuit in federal court against Officer

   McDermott and the City of Aurora, alleging that Officer McDermott unlawfully seized them,

   unlawfully searched their bodies, and unlawfully searched Ms. Brown’s vehicle, which is case

   number 19-cv-01108.

          94.       Upon information and belief, no officer has been punished, been disciplined, or

   received additional training or supervision as a result of the April 15, 2017 searches and seizures

   of Ms. Brown and Mr. Penny, nor has any officer been punished for the prior unlawful seizures

   and searches of Mr. Penny.

                    3. Ten Unlawful Searches Identified by Dan Montgomery

          95.       In their lawsuit, Mr. Penny and Ms. Brown also disclosed an expert witness in

   police procedure, Dan Montgomery, who reviewed fourteen separate police reports regarding

   searches conducted by Officer McDermott in 2016 and 2017.




                                                     14
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 15 of 44




          96.     Mr. Montgomery determined that Officer McDermott “did not collect objective,

   articulable facts necessary for, and did not have sufficient reasonable suspicion to conduct body

   pat down searches for weapons” in ten of the fourteen cases he reviewed.

          97.     Mr. Montgomery also noted that “[e]ach of these police reports had to be reviewed

   by a supervisor and based on what I have reviewed, they were all approved, thus condoning Officer

   McDermott’s actions and enabling him to continue his performance improprieties.”

          98.     Upon information and belief, a disproportionate number of the individuals in the

   ten unlawful body searches identified by Mr. Montgomery were people of color.

          99.     Upon information and belief, no officer has been disciplined, retrained, or subjected

   to additional supervision as a result of the ten unlawful searches identified by Mr. Montgomery.

                  4. James Lawrence – January 31, 2018 Unlawful Search and Seizure

          100.    On January 31, 2018, James Lawrence was subjected to an unlawful search and

   seizure by City of Aurora officers based on his race and arrest record, and without probable cause,

   reasonable suspicion, or any other lawful basis.

          101.    Like Mr. Penny, Mr. Diallo, Mr. Falls, and Mr. Pittman, Mr. Lawrence is an African

   American man.

          102.    After Officer Grant Peet pulled Mr. Lawrence over for purported traffic infractions,

   he requested Mr. Lawrence’s license, registration, and insurance.

          103.    Officer Peet then returned to his patrol car to run a background check on Mr.

   Lawrence.




                                                      15
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 16 of 44




          104.      Having received the results of Mr. Lawrence’s background check, Officer Peet

   approached Mr. Lawrence’s vehicle and stated to his partner that he was “gonna pull him out [of

   his vehicle].”

          105.      Without explanation or warning, Officer Peet then grabbed Mr. Lawrence’s left arm

   and wrist through the driver’s window and twisted it into a wrist lock, ordered him to put his right

   hand on his head, and opened his car door.

          106.      While keeping Mr. Lawrence’s arm in a twist-lock, Officer Peet forced Mr.

   Lawrence to his feet and searched his person without consent, reasonable suspicion, probable

   cause, or any other lawful basis.

          107.      Officer Peet then told Mr. Lawrence that “[t]he reason we’re doing that is because

   of your history—you got weapons charges, things like that in the past.”

          108.      Officer Peet asked for consent to search Mr. Lawrence’s vehicle, and he declined.

          109.      Officer Peet then proceeded to perform a search of Mr. Lawrence’s vehicle without

   consent, reasonable suspicion, probable cause, or any other lawful basis.

          110.      Upon information and belief, no officer has been disciplined, retrained, or subjected

   to additional supervision as a result of the unlawful searches and seizures of Mr. Lawrence.

                    5. Teddy Pittman – January 19, 2019 Unlawful Search and Seizure

          111.      On January 19, 2019, Mr. Pittman was driving his vehicle westbound on East

   Colfax Avenue in Aurora, Colorado, when he noticed he was being followed by a City of Aurora

   Police Department patrol vehicle.

          112.      The patrol vehicle was driven by Officer Darian Dasko with Officer Daniel Veith

   riding in the front passenger seat.



                                                     16
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 17 of 44




            113.   Officers Dasko and Veith were driving eastbound on East Colfax Avenue when

   they passed and observed Mr. Pittman’s person and vehicle as he was heading westbound, so they

   saw Mr. Pittman’s race and were aware that he is African American.

            114.   Officer Dasko turned around at North Havana Street and East Colfax Avenue to

   pursue Mr. Pittman’s vehicle.

            115.   Officers Dasko and Veith followed Mr. Pittman for approximately 18 blocks until

   he entered the City of Denver, at which point they activated their emergency lights to effectuate a

   traffic stop of Mr. Pittman.

            116.   Mr. Pittman was driving in full compliance with all traffic laws and the officers

   observed no unlawful behavior either before or after they started following Mr. Pittman.

            117.   Mr. Pittman immediately pulled over and stopped his vehicle.

            118.   Mr. Pittman was scared and confused, because he had done nothing wrong and did

   not know why he was being stopped.

            119.   Officer Dasko approached the driver’s side of the vehicle and used his flashlight to

   look in the back of Mr. Pittman’s vehicle but found no passengers, weapons, or evidence of a

   crime.

            120.   Officer Dasko explained to Mr. Pittman that he was stopped for a defective driver’s

   side headlamp, then asked for Mr. Pittman’s driver’s license, vehicle registration, and proof of

   insurance.

            121.   Mr. Pittman knew that the reason for the stop was faulty because his headlamps

   were functioning properly.




                                                    17
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 18 of 44




           122.   Thus, the officers’ fictitious reason for the traffic stop was pretextual, and the true

   reason for the stop was that Mr. Pittman is an African American driver in a predominantly white

   city.

           123.   Shortly after Officers Dasko and Veith effectuated the traffic stop of Mr. Pittman,

   Defendants Ryan Burke and Kevin Palacio arrived on the scene in a second patrol car.

           124.   Mr. Pittman was not provided an explanation for why additional officers had

   arrived on the scene, nor was any reason apparent.

           125.   Upon information and belief, Officers Dasko and Veith signaled or called for a

   second patrol car to respond to the scene because of Mr. Pittman’s race.

           126.   Even though Mr. Pittman knew that the reason for the stop was faulty, he handed

   his documents to Officer Dasko, who returned to his patrol vehicle to perform a background check

   on Mr. Pittman.

           127.   Officers Dasko and Veith then ran Mr. Pittman through the NCIC/CCIC database

   and learned that Mr. Pittman did not have any outstanding warrants and that his car registration

   was valid.

           128.   Officers Dasko and Veith subsequently ran Mr. Pittman’s name through the PIMS

   (Aurora Police Records System) database and learned of a purported gang affiliation and prior

   arrest from 2016.

           129.   After nearly ten minutes during which Mr. Pittman sat in his vehicle with his hands

   on the wheel, Officers Dasko and Veith determined that Mr. Pittman was “code four.”




                                                    18
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 19 of 44




          130.    A “code four” means that he did not have any outstanding warrants, his car

   registration was valid, and he was not going to receive a citation for the allegedly defective

   headlight.

          131.    Therefore, the purpose of the traffic stop was complete, and they should have

   immediately returned Mr. Pittman’s documents and allowed him to leave.

          132.    Instead of returning his documents and allowing him to leave, however, Officers

   Dasko and Veith impermissibly continued to detain Mr. Pittman, unlawfully extended the scope

   and duration of the stop, and transformed the stop into a criminal investigation.

          133.    Even though the purpose of the traffic stop was complete, Officer Dasko returned

   to Mr. Pittman’s vehicle and demanded several times that Mr. Pittman step out of his vehicle, so

   that the officers could search his person for weapons.

          134.    While Officer Dasko was asking Mr. Pittman to step out of the car to perform a

   search of his body, Officer Burke approached the passenger side of Mr. Pittman’s vehicle, Officer

   Veith approached the driver’s side of the vehicle, and Officer Palacio was behind the vehicle,

   which meant that Mr. Pittman’s vehicle was surrounded by several visibly armed police officers.

          135.    Mr. Pittman denied consent and stated several times that he would not exit his

   vehicle because the officers had no right to search his person or his vehicle.

          136.    Mr. Pittman asked Officer Dasko if he (Mr. Pittman) was “code four,” and Officer

   Dasko confirmed that he was.

          137.    Mr. Pittman then stated that if he was “code four,” he should be allowed to leave.

          138.    Officer Dasko again ordered Mr. Pittman to step out of his vehicle and told him

   “the reason why I’m asking you to step out is that I know you’re an associated gang member.”



                                                    19
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 20 of 44




          139.    Officer Dasko never offered any other justification to Mr. Pittman for extending the

   duration of the stop, transforming the traffic stop into a criminal investigation, or for ordering him

   to subject himself to an invasive search of his person.

          140.    The traffic stop was transformed into a criminal investigation and Mr. Pittman was

   ordered to subject to an invasive search of his person without reasonable suspicion that he was

   armed and dangerous or probable cause that he had committed a crime, and based solely on Mr.

   Pittman’s race and arrest record.

          141.    Officers Veith, Burke, and Palacio stood just a few feet away from Officer Dasko,

   so they could clearly see and hear his interactions with Mr. Pittman.

          142.    Officers Veith, Burke, and Palacio could see that Mr. Pittman was African

   American and could clearly hear Officer Dasko state that Mr. Pittman was “code four,” so they

   knew that the purpose of the traffic stop was complete at that time and Mr. Pittman should have

   been allowed to leave.

          143.    Officers Veith, Burke, and Palacio also heard Officer Dasko order Mr. Pittman to

   step out of his vehicle for a search because he was “an associated gang member” after telling him

   he was “code four.”

          144.    Thus, Officers Veith, Burke, and Palacio knew that Officer Dasko was unlawfully

   extending the traffic stop, turning it into a criminal investigation, and searching Mr. Pittman’s

   person solely because of his race and arrest record, and not based on reasonable suspicion, probable

   cause, or any other lawful grounds.




                                                    20
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 21 of 44




          145.    Officers Burke, Veith, and Palacio had the opportunity to speak with Officer Dasko,

   explain that such a search and detention was unlawful, physically intervene to stop his actions, or

   tell Mr. Pittman that he was free to leave.

          146.    Not only did Officers Burke, Veith, and Palacio fail to intervene, they affirmatively

   supported, encouraged, and participated in the unlawful search and seizure of Mr. Pittman.

          147.    When Mr. Pittman declined consent to the unlawful search of his person, Officer

   Veith was standing immediately behind Officer Dasko and falsely stated to Mr. Pittman: “You’re

   being given a lawful order.”

          148.    After Mr. Pittman repeated his refusal to consent, Officers Veith and Dasko

   grabbed his left arm and wrist through the driver’s window and twisted it into a wrist lock, opened

   Mr. Pittman’s car door, and ordered him to put his right hand on his head.

          149.    While keeping Mr. Pittman’s left arm in a twist-lock, Officer Dasko and Veith

   forced Mr. Pittman to his feet and to the back of his vehicle.

          150.    Officer Dasko then unlawfully searched Mr. Pittman’s body for several minutes,

   including an in-depth examination of his arms, legs, and waistband, while Officers Veith, Palacio,

   and Burke observed the unlawful search without saying or doing anything.

          151.    No drugs or evidence of a crime were found on Mr. Pittman’s person.

          152.    Once the search of Mr. Pittman’s person was complete, Officers Dasko, Veith,

   Palacio, and Burke forced Mr. Pittman to sit on the sidewalk with his ankles crossed.

          153.    While Mr. Pittman was sitting on the curb, Officer Dasko stood over him and

   repeated, “The reason you were removed from the vehicle is I know you’re a known gang member

   and you had some weapons offenses.”



                                                   21
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 22 of 44




          154.    Officers Veith, Palacio, and Burke could see and hear the interactions between

   Officer Dasko and Mr. Pittman, as they were standing only a few feet away, yet no officer said or

   did anything to stop the unlawful conduct.

          155.    Officer Dasko asked Mr. Pittman for consent to search his vehicle, and Mr. Pittman

   declined by stating it was an unlawful search.

          156.    Officer Dasko disregarded the lack of consent and performed an unlawful invasive

   search of Mr. Pittman’s vehicle for several minutes—opening all of the doors, searching the doors,

   and searching the driver and passenger seats—while Officers Veith, Palacio, and Burke observed

   the unlawful misconduct without saying or doing anything.

          157.    No drugs or evidence of a crime were found in Mr. Pittman’s vehicle.

          158.    After the unlawful vehicle search was finished, Mr. Pittman was forced to sit on the

   curb for nearly an additional twenty minutes with his ankles crossed and his head down.

          159.    While he sat on the curb, Mr. Pittman was surrounded by Officers Veith and

   Burke—who were visibly armed and standing over Mr. Pittman.

          160.    Upon information and belief, Officer Palacio was only a few feet away, observing

   the continued detention of Mr. Pittman.

          161.    By continuing to detain Mr. Pittman and failing to intervene in Officer Dasko’s

   unlawful search and seizure of his person and vehicle, Officers Veith, Burke, and Palacio actively

   participated in the unlawful search and seizure.

          162.    The officers’ lapel cameras clearly show that Mr. Pittman felt threatened, and was

   exhausted, scared, and humiliated throughout the process of the unlawful search and detention.




                                                      22
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 23 of 44




          163.    To cover up the unlawful search and misconduct, Officer Dasko gave Mr. Pittman

   a contrived charge for “failing to obey a lawful order.” What actually occurred, however, is that

   Mr. Pittman lawfully refused to exit his vehicle and lawfully refused to subject himself to an

   unlawful search of his person and vehicle.

          164.    The unlawful search and detention of Mr. Pittman lasted nearly 40 minutes in total

   (including 30 minutes after the purpose of the traffic stop was complete) before Mr. Pittman was

   finally allowed to get back into his vehicle and leave.

          165.    Aurora Assistant City Attorneys Andrea Wood and George Koumantakis both

   reviewed Mr. Pittman’s criminal case for “failing to obey a lawful order” during the January 19,

   2019 traffic stop, and dismissed the charges because they both determined the Defendant Officers

   lacked any legal basis to remove Mr. Pittman from his vehicle for an invasive search of his person,

   and the order in question was thus unlawful.

          166.    Mr. Pittman filed a complaint with the Aurora Police Department regarding the

   January 19, 2019 incident.

          167.    The complaint, incident report, and body camera footage from the January 19, 2019

   incident was reviewed by Lieutenant Chad Cerinich in the Bureau of Internal Affairs for the Aurora

   Police Department.

          168.    Although Lieutenant Cerinich could clearly see and hear on the body camera

   footage that Mr. Pittman was unlawfully seized and searched based on his race and arrest record,

   Lieutenant Cerinich nevertheless determined that the actions of Officers Dasko, Burke, Veith, and

   Palacio involving Mr. Pittman on January 19, 2019 were lawful and that no disciplinary action,

   training, or additional supervision was necessary.



                                                   23
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 24 of 44




            169.   Not satisfied with simply allowing the actions of Officers Dasko, Veith, Burke, and

   Palacio to go unpunished, Lieutenant Cerinich also wrote Deputy City Attorney Julie Heckman

   (Chief of the Criminal Division) to advise her that he disagreed with the decision by Assistant City

   Attorneys Wood and Koumantakis to dismiss the criminal charges against Mr. Pittman, and that

   their interpretation of constitutional law governing Mr. Pittman’s unlawful search and seizure was

   incorrect.

            170.   Upon information and belief, Lieutenant Cerinich has not received any discipline,

   retraining, or supervision, as a result of his approval of the actions of Officers Dasko, Burke, Veith,

   and Palacio, despite being notified by the Aurora City Attorney’s Office that such conduct was

   unlawful.

            171.   Mr. Pittman filed a separate civil rights lawsuit in federal court against the City of

   Aurora as a result of the officers’ unlawful searches and seizures of him and his vehicle on January

   19, 2019, which is case number 19-cv-01947.

            172.   Upon information and belief, no officer has been disciplined, reprimanded, or

   received additional training as a result of the January 19, 2019 incident with Mr. Pittman.

                   6. Jehrone Falls – September 2, 2019, September 17, 2019, & November 29, 2019
                      Unlawful Searches and Seizures

            173.   On three separate occasions in September and November 2019, Aurora police

   officers unlawfully searched and seized Jehrone Falls’ body and vehicle based solely on his race

   and arrest record, and without consent, reasonable suspicion, probable cause, or any other lawful

   basis.

            174.   Mr. Falls is an African American man.




                                                     24
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 25 of 44




           175.    On September 2, 2019, Mr. Falls was pulled over by City of Aurora police officers

   for allegedly failing to obey a signal light.

           176.    Officer Dustin Peterson obtained Mr. Falls’ license, insurance, and registration, and

   returned to his patrol car to perform a background check.

           177.    Officer Peterson returned and demanded Mr. Falls step out of his vehicle.

           178.    When Mr. Falls declined, Officer Peterson opened his door, put his arm in a twist

   lock, and pulled him out of the vehicle. Officers Peterson, Ploch, and other unidentified officers

   searched Mr. Falls’ body and vehicle without consent, probable cause, reasonable suspicion, or

   any other lawful basis.

           179.    Like Mr. Pittman, Officer Peterson told Mr. Falls that he was entitled to search his

   person and vehicle for drugs and guns because of his arrest record.

           180.    Just fifteen days later, on September 17, 2019, Mr. Falls was subjected to another

   traffic stop by City of Aurora officers, purportedly for having improperly attached license plate

   validation tabs.

           181.    Officer Jeremy McElroy (who was involved in the April 3, 2019 unlawful search

   and seizure of Mr. Pittman) obtained Mr. Falls’ license, insurance, and registration, and returned

   to his patrol car to perform a background check on him.

           182.    A few minutes later, Officers McElroy and Ellis returned to Mr. Falls’ vehicle,

   opened his driver’s-side door, put his arm in a twist lock, and pulled him out of the vehicle without

   warning.

           183.    Officers McElroy and Ellis searched Mr. Falls’ person and vehicle without consent,

   probable cause, reasonable suspicion, or any other lawful basis.



                                                    25
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 26 of 44




          184.    Officer McElroy said that he had to search Mr. Falls’ person and vehicle for drugs

   and guns because of his arrest record.

          185.    Nothing illegal was found during the two September searches, and Mr. Falls was

   allowed to leave with a traffic citation after being detained for nearly an hour.

          186.    Two months later, on November 29, 2019, Mr. Falls was again stopped by Aurora

   police officers, allegedly for having his headlights off when he pulled out of a parking lot.

          187.    Officer Rosenblatt obtained Mr. Falls’ documents and returned to his patrol car to

   run a background check on Mr. Falls.

          188.    Officer Rosenblatt returned and ordered Mr. Falls out of his vehicle, but Mr. Falls

   declined, so Officer Rosenblatt forcefully removed him from the vehicle.

          189.    Officers Rosenblatt and Spitzer then searched Mr. Falls’ body and vehicle without

   consent, reasonable suspicion, probable cause, or any other lawful basis.

          190.    Officer Rosenblatt told Mr. Falls that he had to search his vehicle and body for

   drugs and guns because of his arrest record.

          191.    Again, nothing illegal was found in the search of Mr. Falls’ body and vehicle.

          192.    Mr. Falls filed complaints with the Aurora Police Department’s Internal Affairs

   Bureau regarding the three unlawful searches and seizures.

          193.    In response, the Bureau stated that the officers had done nothing wrong or ignored

   the complaints altogether.

          194.    Mr. Falls filed a civil rights lawsuit in federal court against the City of Aurora

   regarding these three unlawful searches and seizures, which is case number 19-cv-3722.




                                                    26
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 27 of 44




           195.    Upon information and belief, no officer has been reprimanded, disciplined, re-

   trained, or subjected to additional supervision as a result of the three unlawful searches and seizures

   of Mr. Falls from September to November 2019.

                                      V. CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF
                                        42 U.S.C. § 1983
                         Fourth Amendment – Unlawful Search of Person
      (Plaintiff Teddy Pittman Against Officers Zimmerman, Tisdale, McElroy, and Spano)

           196.    Mr. Pittman hereby incorporates all other paragraphs of this Complaint as if fully

   set forth herein.

           197.    The Fourth Amendment to the United States Constitution provides individuals with

   the right to be free from unreasonable searches of their person.

           198.    The right not to be subjected to an invasive search of the body without sufficient

   evidence to establish reasonable suspicion of being armed and dangerous is clearly established.

   See Terry v. Ohio, 391 U.S. 1 (1968).

           199.    Any reasonable person in the position of Officers Zimmerman, Tisdale, McElroy,

   and Spano knew or should have known of this clearly established right.

           200.    Officer Tisdale violated Mr. Pittman’s Fourth Amendment rights by removing him

   from his vehicle to search his person without having reasonable suspicion to believe he was armed

   or dangerous, or any other lawful basis.

           201.    Officers Zimmerman, Tisdale, McElroy, and Spano violated Mr. Pittman’s Fourth

   Amendment rights by searching his person for several minutes without consent, probable cause,

   reasonable suspicion, or any other lawful basis.




                                                      27
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 28 of 44




           202.    The actions of Officers Zimmerman, Tisdale, McElroy, and Spano were made in

   intentional, malicious, willful, and/or reckless disregard of Mr. Pittman’s constitutional rights.

           203.    As a direct and proximate result of the actions of Officers Zimmerman, Tisdale,

   McElroy, and Spano in conducting the unlawful search of his body, Mr. Pittman suffered

   economic, emotional distress, humiliation, and dignitary injuries.

                                 SECOND CLAIM FOR RELIEF
                                        42 U.S.C. § 1983
                         Fourth Amendment – Unlawful Search of Vehicle
           (Plaintiff Teddy Pittman Against Officers Burke, Veith, Palacio, and Dasko)

           204.    Mr. Pittman hereby incorporates all of the paragraphs of this Complaint as if set

   forth fully herein.

           205.    The Fourth Amendment to the United States Constitution provides individuals

   with the right to be free from unreasonable searches of their property.

           206.    The right not to be subjected to a protective sweep of your vehicle without

   reasonable suspicion has been clearly established for forty years. See Michigan v. Long, 463 U.S.

   1032, 1049 (1983).

           207.    Any reasonable person in the position of Officers Zimmerman, Tisdale, McElroy,

   and Spano knew or should have known of this clearly established right.

           208.    Officers McElroy and Spano violated Mr. Pittman’s Fourth Amendment rights by

   searching his vehicle for several minutes without consent, probable cause, reasonable suspicion,

   or any other lawful basis, and based solely on his race and arrest record.

           209.    The decision by Officers McElroy and Spano to search Mr. Pittman’s vehicle was

   not objectively reasonable in light of the circumstances confronting them.




                                                    28
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 29 of 44




          210.     Officers Tisdale and Zimmerman failed to intervene in the unlawful search of Mr.

   Pittman’s vehicle by Officer Spano and McElroy, despite standing just a few feet away and

   observing them perform an invasive search Mr. Pittman’s vehicle for several minutes.

          211.     The actions of Officers Zimmerman, Tisdale, McElroy, and Spano were made in

   intentional, malicious, willful, and/or reckless disregard of Mr. Pittman’s constitutional rights.

          212.     As a direct and proximate result of the actions of Officers Spano and McElroy in

   conducting the unlawful search of his vehicle, and in Officers Tisdale and Zimmerman in failing

   to intervene in the unlawful search, Mr. Pittman suffered economic, emotional distress,

   humiliation, and dignitary injuries.

                                    THIRD CLAIM FOR RELIEF
                                          42 U.S.C. § 1983
                                Fourth Amendment – Unlawful Seizure
                 (Plaintiff Teddy Pittman Against Officers Tisdale and Zimmerman)

          213.     Mr. Pittman hereby incorporates all of the paragraphs of this Complaint as if set

   forth fully herein, each and every allegation contained in the preceding Paragraphs of this

   Complaint.

          214.     When Officers Zimmerman and Tisdale effectuated a traffic stop of Mr. Pittman in

   their patrol car, he was detained and not free to leave.

          215.     Officers Zimmerman and Tisdale did not have reasonable suspicion, probable

   cause, or any other lawful basis to effectuate a traffic stop of Mr. Pittman because he had not

   committed a traffic infraction or any other crimes.

          216.     Although Officers Officers Zimmerman and Tisdale claimed Mr. Pittman failed to

   use his turn signal, but Mr. Pittman appropriately used his turn signal when he turned into the

   parking lot of the King’s Inn.


                                                    29
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 30 of 44




           217.    Thus, the Officers’ purported reason for pulling Mr. Pittman over was pretextual,

   and the stop was instead unlawfully based on Mr. Pittman’s race.

           218.    The actions described herein of Officers Zimmerman and Tisdale deprived Mr.

   Pittman of the rights, privileges, liberties, and immunities protected by the Constitution of the

   United States of America, including the right to freedom from unreasonable seizure as guaranteed

   by the Fourth Amendment.

           219.    As a direct and proximate result of the actions of Officers Zimmerman and Tisdale

   in conducting and enforcing this unlawful seizure, Mr. Pittman suffered economic, emotional

   distress, humiliation, and dignitary injuries.


                                FOURTH CLAIM FOR RELIEF
                                        42 U.S.C. § 1983
                            Fourth Amendment – Wrongful Detention
      (Plaintiff Teddy Pittman Against Officers Zimmerman, Tisdale, McElroy, and Spano)

           220.    Mr. Pittman hereby incorporates all of the paragraphs of this Complaint as if set

   forth fully herein.

           221.    Once Officers Tisdale and Zimmerman had confirmed Mr. Pittman’s license and

   registration were valid and determined that they were not going to write him a traffic summons,

   the purpose of the traffic stop was complete, and they should have returned his documents and

   allowed him to leave.

           222.    Instead of returning Mr. Pittman’s documents, however, Officers Zimmerman,

   Tisdale, McElroy, and Spano intentionally and unlawfully extended the duration of the stop and

   transformed it into a criminal investigation by surrounding Mr. Pittman’s vehicle with several




                                                    30
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 31 of 44




   visibly armed police officers and keeping their patrol cars parked behind Mr. Pittman’s vehicle, so

   that he could not exit the parking lot.

          223.    Officers Zimmerman, Tisdale, McElroy, and Spano unlawfully continued to detain

   Mr. Pittman for an additional 10 minutes after the purpose of the traffic stop was complete by

   forcing him to sit on the bumper of Officer Zimmerman and Officer Tisdale’s patrol vehicle with

   his head down and surrounded by several visibly armed police officers without consent, probable

   cause, reasonable suspicion, or any other lawful basis.

          224.    During this 10-minute period, Mr. Pittman was confined by Officers Zimmerman,

   Tisdale, McElroy, and Spano in a limited space, enforced by obstructive and forceful acts, and not

   permitted to leave.

          225.    A reasonable person in Mr. Pittman’s circumstances, when surrounded by several

   visibly armed police officers with his head down would not have felt free to leave.

          226.    The actions described herein of Officers Zimmerman, Tisdale, McElroy, and Spano

   deprived Mr. Pittman of the rights, privileges, liberties, and immunities protected by the

   Constitution of the United States of America, including the right to freedom from unreasonable

   seizure as guaranteed by the Fourth Amendment.

          227.    As a direct and proximate result of the actions of Officers Zimmerman, Tisdale,

   McElroy, and Spano and Palacio in conducting and enforcing this unlawful seizure, Mr. Pittman

   suffered economic, emotional distress, humiliation, and dignitary injuries.




                                                   31
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 32 of 44




                                 FIFTH CLAIM FOR RELIEF
                                        42 U.S.C. § 1983
                        Fourteenth Amendment – Equal Protection Clause
      (Plaintiff Teddy Pittman Against Officers Zimmerman, Tisdale, McElroy, and Spano)

           228.   Mr. Pittman hereby incorporates by reference, as though fully set forth herein, each

   and every allegation set forth in the preceding paragraphs of this Complaint.

           229.   Officers Zimmerman and Tisdale knew Mr. Pittman was African American before

   they effectuated a traffic stop of him because they performed a database search on his car and

   registration four minutes before stopping him, and certainly knew his race immediately after

   approaching his vehicle and ordering him to roll down his windows.

           230.   Officer Spano knew Mr. Pittman was African American shortly after the traffic stop

   was effectuated, when he walked up to the passenger’s side of Mr. Pittman’s vehicle and shined

   his flashlight on Mr. Pittman through the passenger’s window.

           231.   Officer McElroy knew Mr. Pittman was African American no later than when Mr.

   Pittman was unlawfully removed from his vehicle because he was standing just a few feet away

   and could easily see Mr. Pittman’s race.

           232.   Although Officer Tisdale claimed Mr. Pittman failed to use his turn signal, he

   appropriately signaled his turn.

           233.   Thus, the officers’ fictitious reason for the traffic stop was pretextual, and the true

   reason for the stop was that Mr. Pittman is an African American driver in a predominantly white

   city.

           234.    The decision by Officers Zimmerman, Tisdale, McElroy and Spano to extend the

   scope and duration of the traffic stop, transform it into a criminal investigation, and unlawfully

   remove Mr. Pittman from his vehicle to search him was motivated by Mr. Pittman’s race.


                                                    32
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 33 of 44




           235.   Officers Zimmerman, Tisdale, McElroy, and Spano would not have extended the

   scope and duration of the traffic stop, transformed it into a criminal investigation, or unlawfully

   removed Mr. Pittman from his vehicle to search his person if he were not African American.

           236.   Officers Zimmerman and Tisdale would have intervened in Officer McElroy and

   Officer Spano’s unlawful searches of Mr. Pittman’s vehicle if Mr. Pittman were not African

   American.

           237.   Officers Zimmerman, Tisdale, McElroy, and Spano would not have unlawfully

   seized and detained Mr. Pittman once the traffic stop was complete if he were not African

   American.

           238.   The Defendant Officers’ racial profiling of Mr. Pittman was consistent with the

   Aurora Police Department’s racial profiling of Mr. Penny, Ms. Brown, Mr. Lawrence, Mr. Falls

   and Mr. Diallo.

           239.   If Mr. Pittman, Mr. Penny, Ms. Brown, Mr. Lawrence, Mr. Falls, and Mr. Diallo

   were white, they would not have been pulled out of their vehicles and unlawfully seized and

   searched.

           240.   In the alternative, African Americans are disproportionately impacted by the City

   of Aurora’s policy of seizing and searching individuals based on their arrest records because

   African Americans are arrested in disproportionate numbers by City of Aurora police officers.

           241.   As a direct and proximate result of the actions of Officers Zimmerman, Tisdale,

   McElroy, and Spano conducting and enforcing this unlawful search and seizure based on Mr.

   Pittman’s race, Mr. Pittman suffered economic, emotional distress, humiliation, and dignitary

   injuries.



                                                   33
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 34 of 44




                                SIXTH CLAIM FOR RELIEF
     Monell Claim Pursuant to 42 U.S.C. § 1983 – Widespread Informal Custom or Practice of
                       Violating the Fourth & Fourteenth Amendments
                    (Plaintiff Teddy Pittman Against the City of Aurora)

            242.   Mr. Pittman hereby incorporates by reference, as though fully set forth herein, each

   and every allegation set forth in the preceding paragraphs of this Complaint.

            243.   The multiple instances of misconduct identified above from just a three-year period

   collectively involved dozens of Aurora police officers—all of whom either actively participated

   in unconstitutional conduct, failed to intervene when they saw and heard it occurring, or failed to

   intervene when incident reports, citizen complaints, or civil rights lawsuits were filed in federal

   court.

            244.   The actions of Officers Zimmerman, McElroy, Spano, and Tisdale on April 3, 2019

   reveal an apparently sincerely held belief that African Americans be detained and searched at will

   based on their race and arrest record, despite lacking supporting evidence necessary for reasonable

   suspicion, probable cause, or any other lawful basis, and in deliberate disregard for their

   constitutional rights.

            245.   Likewise, during his January 19, 2019 search and seizure of Mr. Pittman, Officer

   Dasko candidly and clearly communicated identical beliefs in front of Officers Veith, Palacio, and

   Burke, and none of them asked clarifying questions, corrected him, or stated that his understanding

   of the law was incorrect.

            246.   In addition, Officer Dasko fabricated a charge to cover-up his and the other officers’

   misconduct in unlawfully ordering Mr. Pittman out of his vehicle for unlawful searches of his

   person and vehicle.




                                                    34
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 35 of 44




           247.     Officers Dasko, Veith, Burke, or Palacio were never re-trained, reprimanded,

   provided additional training, or subjected to additional supervision by the City of Aurora for their

   misconduct on January 19, 2019.

           248.     Nor were Officers Zimmerman, McElroy, Spano, and Tisdale ever re-trained,

   reprimanded, provided additional training, or subjected to additional supervision by the City of

   Aurora for their misconduct on April 3, 2019.

           249.     The actions of the officers involved in the April 2019 unlawful search and seizure

   of Mr. Pittman are nearly identical to those of the officers involved in the January 2019 unlawful

   search and seizure of him. On both instances, officers engaged in pretextual traffic stops of Mr.

   Pittman, unlawfully extended the scope and duration of the stop, transformed the stops into

   criminal investigations, unlawfully removed Mr. Pittman from his vehicle to search his person,

   and then unlawfully searched his vehicle—all without probable cause, reasonable suspicion, or

   any other lawful basis.

           250.     These actions indicate that, absent some intervention by a judge or jury, Mr.

   Pittman will likely continue to similar unlawful searches and seizures by Aurora police officers

   for the rest of his life.

           251.     The actions and statements of the officers involved in the January and April 2019

   unlawful searches and seizures of Mr. Pittman are strikingly similar to those of 20-year veteran

   Aurora Officer McDermott before he unlawfully extended the scope and duration of the traffic

   stop of Ms. Brown and Mr. Penny on April 15, 2017, transformed it into a criminal investigation,

   and unlawfully searched their bodies and Ms. Brown’s vehicle. Officer McDermott said that “[Mr.

   Penny’s] got priors for coke, drug abuser, and gang stuff. . . . So let’s pull em’ out [of the car],



                                                    35
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 36 of 44




   we’ll pat em’ down, [and] just sit em’ [on the curb]. I’ll ask her for consent, if she denies it either

   way we’ll protective sweep the car, make sure there’s no weapons in there and then I’ll finish the

   summons.”

          252.    Despite being informed of Officer McDermott’s unlawful actions against Ms.

   Brown and Mr. Penny (and reviewing Officer McDermott’s body cam footage in which he made

   the statements described above), the Deputy Chief of the Aurora Police Department testified on

   February 10, 2020 as a 30(b)(6) witness on behalf of the City of Aurora, that the City’s position

   was that those actions were completely lawful and agreed that no discipline, training, or additional

   supervision was necessary for Officer McDermott as a result of that incident.

          253.    Officer McDermott’s and Officer Dasko’s statements echo those of Officer Peet,

   when he told Mr. Lawrence on January 31, 2018 that “[t]he reason we’re doing [a pat-down search]

   is because of your history—you got weapons charges, things like that in the past.”

          254.    They are, likewise, similar to the statements made by several Aurora officers during

   their unlawful searches and seizures of Mr. Falls on September 2, 2019, September 17, 2019, &

   November 29, 2019, that their actions were justified simply because of his arrest record.

          255.    The confidence with which the officers involved in the unlawful searches and

   seizures of Ms. Brown, Mr. Penny, Mr. Pittman, Mr. Lawrence, and Mr. Falls (all of whom are

   African American) held and communicated their unconstitutional beliefs (and the failure of their

   fellow officers to intervene or correct their statements or actions), strongly suggests that they (and

   other Aurora officers) have been engaging in this type of unconstitutional conduct for many years,

   and that they are affirmatively trained to engage in this misconduct by the Aurora Police

   Department.



                                                     36
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 37 of 44




          256.    The actions of Officer Zimmerman, Tisdale, McElroy, and Spano on April 3, 2019,

   were a direct result of (and caused by) this widespread custom and practice among Aurora police

   officers of stopping and searching African Americans based on their race and arrest record.

          257.    The City of Aurora’s cultivation of this policy has led to a belief among officers

   that stopping and searching African Americans based on their race and arrest record is reasonable.

          258.    That none of the dozens of officers involved in these unlawful searches and seizures

   (or in reviewing them) said (or did) anything to stop them or prevent them from happening again

   demonstrates the City of Aurora’s deliberate indifference to the constitutional rights of Mr. Pittman

   and every other African American unlawfully searched by Aurora police officers.

          259.    Perhaps most incredibly, even after Aurora’s own City Attorney’s Office

   condemned this custom, pattern, and practice as unlawful, the Aurora Police Department not only

   failed to discipline, train, or require additional supervision for the officers involved, but even

   criticized the Head of the Criminal Division of the City Attorney’s Office for Assistant City

   Attorneys intervening for saying such misconduct was unlawful.

          260.    In other words, the Aurora Police Department intentionally disregarded the

   opinions of its own legal experts in the City Attorney’s Office that its practices were

   unconstitutional.

          261.    Lieutenant Cerinich’s response to the Aurora City Attorney’s Office’s

   condemnation of this practice demonstrates that he has likely reviewed and approved dozens (if

   not hundreds) of similar Internal Affairs complaints regarding officers unlawfully extending traffic

   stops to perform body and vehicle searches based on the driver’s race and arrest record, has taken




                                                    37
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 38 of 44




   no corrective action to prevent this misconduct from continuing, and has instead repeatedly and

   expressly endorsed it.

           262.    That Lieutenant Cerinich has not been disciplined, retrained, or subjected to

   additional supervision for his repeated intentional disregard for African Americans’ constitutional

   rights demonstrates at a minimum an implicit approval of this misconduct from the highest levels

   of the Aurora Police Department.

           263.    That the Aurora Police Department has continued to approve of its officers’ actions

   and failed to intervene with discipline, training, or additional supervision even after two Assistant

   City Attorneys condemned the actions as unlawful, several citizens filed complaints with the

   Internal Affairs Bureau, and several citizens filed civil rights lawsuits in federal court against the

   City of Aurora, demonstrates the City’s deliberate indifference to (and intentional violation of) the

   constitutional rights of Mr. Pittman and its other African American citizens.

           264.    As a direct result of the City of Aurora’s unconstitutional pattern and practice of

   stopping and searching African Americans’ bodies and vehicles, Mr. Pittman lives in fear that he

   will be unjustifiably searched and seized at any time and was even forced to sell his vehicle at a

   substantial loss.

           265.    As a direct and proximate result of City of Aurora’s unlawful and pervasive pattern,

   custom, and practice of unlawfully searching and seizing African Americans based on their race

   and arrest record, Mr. Pittman suffered economic, emotional distress, humiliation, and dignitary

   injuries.




                                                    38
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 39 of 44




                                SEVENTH CLAIM FOR RELIEF
        Monell Claim Pursuant to 42 U.S.C. § 1983 - Deliberately Indifferent Training and
       Supervision Failures Resulting in Violations of the Fourth & Fourteenth Amendments
                      (Plaintiff Teddy Pittman Against the City of Aurora)

             266.   The City of Aurora engaged in the following deliberately indifferent training and

   supervision practices that caused violations of Mr. Pittman’s Fourth and Fourteenth Amendment

   rights:

                    a. Failure to train police officers on the lawful basis for conducting a pat-down
                       search of an individual’s body;

                    b. Failure to train police officers on the lawful basis for conducting a protective
                       sweep of an individual’s vehicle;

                    c. Failure to train police officers not to seize or search individuals based on their
                       race;

                    d. Failure to train police officers not to seize or search individuals absent
                       reasonable suspicion, probable cause, or any other lawful basis;

                    e. Failure to train police officers not to seize or search individuals based solely on
                       their arrest record;

                    f. Failure to train police officers on the factual predicate for reasonable suspicion;

                    g. Failure to institute appropriate supervision to prevent officers from unlawfully
                       executing searches and seizures based on the individual’s race and without
                       reasonable suspicion or any other lawful basis;

                    h. Failure to track and maintain demographic data regarding the individuals
                       stopped and searched by City of Aurora officers to ensure that African
                       Americans are not being racially profiled;

                    i. Failure to discipline officers who execute searches and seizures based on the
                       individual’s race without reasonable suspicion or any other lawful basis; and

                    j. Failure to impose additional supervision on officers who execute searches and
                       seizures based on an individual’s race and without reasonable suspicion or any
                       other lawful basis.




                                                     39
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 40 of 44




          267.    Through the complaints and lawsuits filed by Mr. Pittman, Ms. Brown, Mr. Penny,

   Mr. Falls, and others, the City of Aurora has been put on notice and/or known of its officers’ beliefs

   and pattern of misconduct, other similar examples of officers stopping vehicles, conducting

   unsupported searches, and extending detentions beyond the limits of the law during traffic stops,

   yet has not intervened to stop the practice with appropriate training, retraining, discipline, or

   supervision.

          268.    Quite the contrary, the only explanation for such widespread misconduct is that the

   City of Aurora affirmatively teaches its officers to engage in it, including but not limited to

   instruction through Officer McDermott and the review and approval of internal affairs complaints

   by Lieutenant Cerinich without taking any corrective action.

          269.    In addition, the City of Aurora has acknowledged that, despite being on notice of

   this widespread pattern of misconduct, it does not train its officers on the proper standards for

   conducting a pat down search of a person or a protective sweep of a vehicle.

          270.    On February 10, 2020, Commander Jad Lanigan testified as a 30(b)(6) witness on

   behalf of the City of Aurora on the topics of, among other things, the Aurora Police Department’s

   policies and training regarding pat-down searches and protective sweeps of vehicles.

          271.    Commander Lanigan is a 24-year veteran of the Aurora Police Department and has

   served in leadership positions across the Department, including as Commander for its Traffic

   Bureau.

          272.    His testimony conclusively establishes that, despite being on notice of a widespread

   pattern and practice of unlawful searches and seizures of African Americans by its officers, the




                                                    40
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 41 of 44




   City of Aurora has no policies, training, or supervisory review regarding pat-down searches and

   protective sweeps of vehicles:

                  a. He stated that, if an Aurora officer pulls over a driver, takes them out of the car,
                     searches them, and writes them a ticket, there is no supervisory review of the
                     officer’s conduct during the stop;

                  b. He stated that the Aurora Police Department trusts its police officers “to go out
                     there and do the right thing every day”;

                  c. He stated that the Aurora Police Department has no supervisory procedure “to
                     ensure officers comply with the legal standards to conduct a pat-down search”;

                  d. He stated that the Aurora Police Department does not impose “any requirements
                     on its officers in terms of distinguishing between circumstances where a pat-
                     down is appropriate versus not”;

                  e. He could not identify a standard that the Aurora Police Department teaches its
                     officers “to distinguish between occasions where a pat-down would be
                     appropriate versus not”;

                  f. He stated that the Aurora Police Department officers are not required to include
                     details regarding pat-down searches, protective sweeps, or searches of vehicles
                     during traffic stops in their incident reports;

                  g. He could not identify a single Aurora Police Department policy regarding the
                     legal standards for “officers removing drivers from vehicles, conducting pat-
                     down searches, and conducting protective sweeps or vehicles”;

                  h. He could not identify a single Aurora Police Department training material that
                     provides police officers the legal threshold for conducting a pat-down search;
                     and

                  i. He could not identify a single Aurora Police Department training material that
                     sets forth what type of information may be sufficient or insufficient for officers
                     to conduct a pat-down search.

          273.    On February 10, 2020, Deputy Chief Harry Glidden testified as a 30(b)(6) witness

   on behalf of the City of Aurora on the topics of, among other things, (i) all information regarding

   the Internal Affairs investigations and disciplinary reviews of Officer McDermott’s actions on




                                                    41
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 42 of 44




   April 15, 2017 involving Mr. Penny and Ms. Brown, and (ii) the City of Aurora’s policies and

   procedures used to supervise Officer McDermott during his tenure as an Aurora police officer.

          274.    Deputy Chief Glidden is a 36-year veteran of the Aurora Police Department and

   has previously served as the Compliance ad Professional Standards Division Chief, the Internal

   Affairs Commander, and District 1 Patrol Commander, among other positions.

          275.    Having reviewed the Internal Affairs investigation, the incident reports, and body

   camera footage, he stated that it is the Aurora Police Department’s position that Officer

   McDermott’s conduct during the April 15, 2017 incident with Mr. Penny and Ms. Brown was

   lawful, appropriate, and did not violate Department policy.

          276.    He agreed that “[t]here’s no mechanism that says an officer must articulate every

   time they do a pat-down [search], . . . whether they get them out of a car or not.”

          277.    He also stated that the Aurora Police Department does not have any system to

   review the number of people or proportion of people stopped by its officers to determine whether

   they are disproportionately stopping people of color and does not maintain demographic data on

   individuals subjected to pat-down searches by its police officers.

          278.    The widespread pattern and practice of Aurora officers unlawfully stopping and

   searching African Americans as a result of their race and arrest record is a direct result of the City’s

   failure to properly train and supervise its officers, despite being repeatedly put on notice through

   citizen complaints, lawsuits, and communications with the Aurora City Attorney’s Office.

          279.    The City of Aurora, these actions (and inaction) demonstrate that the City of Aurora

   has affirmatively trained and condoned the unconstitutional conduct described above, and has

   failed to adequately train supervise, and/or implement appropriate corrective procedures in a



                                                     42
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 43 of 44




   deliberately indifferent manner, which has recklessly exposed a vulnerable population of people

   to unnecessary abuses.

          280.    Indeed, these instances demonstrate that the City of Aurora has cultivated a culture

   where officers are trained and encouraged to perform unlawful searches and seizures of African

   Americans’ bodies and vehicles based solely on their race and arrest record, and not on reasonable

   suspicion, probable cause, or any other lawful basis.

          281.    The need for more or different training was so obvious, and the inadequacy so likely

   to result in the violation of constitutional rights, that the failure of City of Aurora policymakers to

   intervene demonstrates deliberate indifference.

          282.    The action and inaction of the City of Aurora and its employees was a moving force

   behind the constitutional injuries suffered by Mr. Pittman and proximately caused or contributed

   to the injuries identified above, and if not stopped will likely lead to the constitutional violation of

   these and other persons in the future.

          283.    As a direct and proximate result of the City of Aurora's indifferent employee

   training or supervision practices, Mr. Pittman was unlawfully detained and searched, without

   probable cause, reasonable suspicion, or any other legal basis in violation of the Fourth

   Amendment.

          284.    As a direct and proximate result of City of Aurora’s failure to train and supervise

   its officers to avoid searching and seizing African Americans based on their race and arrest record,

   Mr. Pittman suffered economic, emotional distress, humiliation, and dignitary injuries.

          WHEREFORE, Plaintiff Teddy Pittman respectfully requests that this Court enter

   judgment in his favor and against Defendants and grant:



                                                     43
Case 1:19-cv-02209-PAB-NRN Document 73 Filed 05/15/20 USDC Colorado Page 44 of 44




                Appropriate relief at law and equity;

                Declaratory relief that such conduct is unlawful;

                Injunctive relief to prevent such misconduct from occurring again in the future;

                Economic losses on all claims allowed by law;

                Compensatory and consequential damages, including damages for emotional
                distress, humiliation, loss of enjoyment of lie, and other pain and suffering on all
                claims allowed by law in an amount to be determined at trial;

                Punitive damages on all claims allowed by law and in an amount to be determined
                at trial;

                Attorney’s fees and the costs associated with this action, including expert witness
                fees, on all claims allowed by law;

                Pre- and post-judgment interest at the highest lawful rate;

                Any further relief that this Court deems just and proper; and any other relief as
                allowed by law.

         PLAINTIFF HEREBY DEMANDS A JURY TRIAL ON ALL ISSUES SO

   TRIABLE

         Dated this 14th day of May, 2020.

                                                        s/ Kevin D. Homiak
                                                        Kevin D. Homiak, Esq.
                                                        HOMIAK LAW LLC
                                                        3900 E. Mexico Ave., Suite 820
                                                        Denver, Colorado 80210
                                                        Tel: (505) 385-2614
                                                        Email: kevin@homiaklaw.com

                                                        Attorney for Plaintiff Teddy Pittman




                                                 44
